 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,Iwill recommend that they cease and desist therefrom and that they take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondent Company violated Section 8(a) (1), (2), and (3) ofthe Act, and Respondent Local 222 violated Section 8(b) (1) (A) and (2) of the Actby applying, maintaining, and enforcing an agreement containing an illegal union-security provision, I will recommend that Respondent Company withdraw and with-hold all recognition from Respondent Local 222 as the representative of its employees,unless and until said Local 222 shall have demonstrated its exclusive majority repre-sentative status pursuant to a Board-conducted election.Nothing in this recom-mendation should be taken, however, to require Respondent Company to vary thosewages, hours, and other substantive features of its relations with the employees, ifany, which have been established in the performance of this agreement.As previously found, Respondent Company has given unlawful assistance andsupport to Respondent Local 222.Moreover, by their union-security agreement,implemented by a dues checkoff arrangement, the Respondents have unlawfully re-quired the employees to maintain membership in Respondent Local 222 as the priceof employment. In these circumstances, I find that it will effectuate the policies ofthe Act to order Respondents jointly and severally to refund to the employees allinitiation fees, dues, or other moneys paid or checked off pursuant to the unlawfulunion-security agreement, or any extension, renewal, modification, or supplementsthereof, or any agreement superseding it.18Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By recognizing Local 222 as the exclusive bargaining representative for theLake Success store employees, by applying the contract of February 4, 1957, tothe Lake Success store employees, and by maintaining said contract in effect withrespect to said employees, Respondent Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1), (2), and (3) of theAct, and Respondent Local 222 has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b) (1) (A) and (2) of the Act.2.By deducting union dues from the wages of Lake Success store employees pur-suant to the checkoff provisions of the aforesaid contract and remitting same toRespondent Local 222, and by assisting Local 222 in obtaining employee signaturesto union authorization cards, Respondent Company has engaged in and is engagingin further unfair labor practices within the meaning of Section 8(a) (2) and (1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]1s See, e.g,Bryan Manufacturing Company, supra; Revere Metal Art Co.,Inc.,123NLRB 114;Hibbard DowelCo., 113 NLRB 28.Siemons Mailing Service,PetitionerandSan Francisco-OaklandMailers Union No. 18,ITU, AFL-CIO;Independent Mailers'and Addressers'Union,and Bookbinders&Bindery Women,Local 32-125, I.B. of B.Case No. 20-RM-?60. August 19, 1959SUPPLEMENTAL DECISION ON MOTIONS, ORDERAMENDING DECISION AND DIRECTION OF ELEC-TION, AND ORDER TO SHOW CAUSESubsequent to the Board's Decision and Direction of Election inthis case issued on November 14, 1958,1 finding that the Employer's1 122 NLRB 81.124 NLRB No. 82. SIEMONS MAILING SERVICE595business is seasonal with peak periods in April and October, unfairlabor practice charges were filed by the Bookbinders, one of the Inter-venors.During the investigation of these charges, the InternationalMailers Union requested that it be allowed to intervene and appearon the ballot in the election to be held, and thereafter, on January 26,1959, filed a written motion to this effect with the Board.To this,Intervenor Mailers Union No. 18 filed a written objection, partiallybased upon the failure of the International Mailers Union to file ashowing of interest when requested to do so by the Regional Office.The Board took no action on the posthearing motion for interven-tion pending settlement of the charges, which was agreed upon by theparties and which involved disestablishment of the remaining pre-hearing Intervenor, the Independent Mailers' and Addressers' Union.The period during which notice was posted pursuant to this settle-ment agreement expired on May 11, 1959.On May 15, the Employer filed its motion to withdraw the petition,alleging a substantial change in the number and identity of the em-ployees involved and a desire on its part not to "participate" in anelection.Mailers Union No. 18 has filed a written objection to thiswithdrawal.The Board is advised by the Regional Director that theBookbinders also opposes this withdrawal.The Board, having duly considered the matter, has determinedthat the motion for posthearing intervention should be granted inthe circumstances of this case,' and the motion by the E mployer forthe withdrawal of its petition denied inasmuch as the Unions involvedseek an immediate election 4Accordingly, we shall amend our direction of election to includeon the ballot as one of the three choices the International MailersUnion, and to delete from the ballot the Independent Mailers' andAddressers' Union pursuant to the settlement agreement in Case No.20-CA-1552, approved by the Board, which calls for disestablishmentof this Union,.In connection with the motion for withdrawal of petition, the Re-gional Director has advised the Board of conditions suggesting aIThe Bookbinders filed 8(a) (1), (2), and(3) charges on December 3, 1958, in CaseNo. 20-CA-1552.3 The Board ordinarily denies posthearing intervention unless it is supported by a show-ing of interest"as of the time of hearing."SeeKermac Nuclear Fuels Corp.,122 NLRB1512,footnote 2;Transcontinental Bus System,Inc.,119 NLRB 1840, footnote 3;UnitedBoat Service Corporation,55 NLRB 671.This rule still obtains in representation casesfiled by unions, but we believe it should not obtain in representation cases filed by em-ployers as to which no showing of interest by the unions involved is necessary. SeeInternational Aluminum Corporation,117 NLRB 1221,andStahlManufacturing Co.,119 NLRB 1260, footnote 2. Apart, however, from the fact that this is an employer peti-tion, the circumstances of this case, including the passage of time since the Board foundthata question of representation existed,clearly calls for a resolution of that question byan election in which the employees will have a choice among those unions still seekingto represent them.4 SeeInternational Aluminum Corporation,supra. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange in the seasonal pattern of the Employer's business and indicat-ing that peak periods now occur monthly rather than semiannually.In the circumstances it appears that an immediate election may beappropriate.Accordingly, we incorporate in this Supplemental De-cision an order directed to the parties to show cause why an electionshould not be held within 40 days of this Supplemental Decision-allowing 10 days for response to the show cause order-on a date ofpeak employment as determined by the Regional Director.[The Board amended the Direction of Election previously issued inthis case to include on the ballot the International Mailers Union,and to delete from the ballot the Independent Mailers' and Addressers'Union, which was disestablished subsequent to the said Direction ofElection.][The Board ordered that the parties herein shall show cause whyan immediate election should not be held and the Decision previouslyissued herein amended to find that the peak seasons occur monthlyrather than in April and October. If no cause be shown within thesaid period, the Board's Decision shall be so amended.]CHAIRMAN LEEDOM and MEMBER BEAN took no part in the considera-tion of the above Supplemental Decision on Motions, Order Amend-ing Decision and Direction of Election, and Order To Show Cause.Magnode Products,Inc.andDistrict 13, LodgeNo. 1850,Inter-nationalAssociationofMachinists,AFL-CIO,Petitioner.Case No. 9-RC-3585.August 19, 1959DECISION AND DIRECTION OF ELECTIONUpon a petitions duly filed under Section 0(c) of the NationalLabor Relations Act, a hearing was held before John H. Arbuckle,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirlned.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.1For reasons set forth below,the Employer'smotion to dismiss the petition is denied.Its request for oral argument is also denied,because in our opinion the record and theEmployer's brief adequately set forth the issues and the positions of the parties.124 NLRB No. 78.